                                                                                              Case 2:18-cv-08302-DSF-JPR Document 24 Filed 02/21/19 Page 1 of 5 Page ID #:61



                                                                                               1   GERARD V. KASSABIAN, ESQ. (SBN 222703)
                                                                                                   LAW OFFICES OF GERARD V. KASSABIAN
                                                                                               2   9440 S. Santa Monica Blvd., Suite 708
                                                                                                   Beverly Hills, California 90210
                                                                                               3   Telephone: (310) 278-8001
                                                                                                   Facsimile: (310) 278-0808
                                                                                               4   gerard@kassabianlaw.com
                                                                                               5   Attorney for Defendants
                                                                                                   KAFCO Partnership
                                                                                               6
                                                                                               7
                                                                                               8                              UNITED STATES DISTRICT COURT
                                                                                               9              CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
LAW OFFICES OF GERARD V. KASSABIAN




                                                                                              10
                                     9440 S. SANTA MONICA BLVD., SUITE 708




                                                                                              11   Carmen John Perri,                                CASE NO.: 2:18-CV-08302
                                             BEVERLY HILLS, CA 90210




                                                                                              12                Plaintiff,
                                                                                                                                                     [Honorable Dale S. Fisher]
                                                                                              13   v.
                                                                             (310) 278-8001




                                                                                                                                                   DEFENDANT KAFCO
                                                                                              14   SUBWAY #51004-0, a business of unknown PARTNERSHIP’S ANSWER TO
                                                                                                   form; KAFCO PARTNERSHIP, A
                                                                                              15   CALIFORNIA LIMITED PARTNERSHIP, a PETITIONER’S COMPLAINT
                                                                                                   California limited partnership; and DOES 1-10, FILED ON 02/19/17
                                                                                              16   inclusive,
                                                                                              17                 Defendant.
                                                                                              18
                                                                                              19
                                                                                              20
                                                                                              21
                                                                                              22         Defendant KAFCO PARTNERSHIP, A CALIFONRIA LIMITED PARTNERSHIP

                                                                                              23   (“Kafco’) answers the Complaint for Damages And Injunctive Relief For Violations of:

                                                                                              24   American’s With Disabilities Act; Unruh Civil Rights Act. (“Complaint”), and asserts separate

                                                                                              25   and distinct affirmative defenses to the Complaint as follows:

                                                                                              26                                             PARTIES
                                                                                              27         1.     Kafco is without sufficient information to either admit or deny the
                                                                                              28   allegations of paragraph 1 of the Complaint, and on that basis denies them.


                                                                                                                   DEFENDANT KAFCO PARTNERSHIP’S ANSWER TO PETITIONER’S COMPLAINT
                                                                                              Case 2:18-cv-08302-DSF-JPR Document 24 Filed 02/21/19 Page 2 of 5 Page ID #:62



                                                                                               1           2.    Kafco is without sufficient information to either admit or deny the
                                                                                               2   allegations of paragraph 2 of the Complaint, and on that basis denies them.
                                                                                               3           3.    Kafco admits the allegations in paragraphs 3 to 6 inclusive of the
                                                                                               4   Complaint.
                                                                                               5           4.    Kafco is without sufficient information to either admit or deny the
                                                                                               6   allegations of paragraph 7 of the Complaint, and on that basis denies them.
                                                                                               7                                JURISDICTION AND VENUE
                                                                                               8           5.    Kafco is without sufficient information to either admit or deny the
                                                                                               9   allegations of paragraphs 8 – 10 inclusive of the Complaint, and on that basis denies
LAW OFFICES OF GERARD V. KASSABIAN




                                                                                              10   them.
                                     9440 S. SANTA MONICA BLVD., SUITE 708




                                                                                              11                                     FACTUAL ALLEGATIONS
                                             BEVERLY HILLS, CA 90210




                                                                                              12           6.    Kafco is without sufficient information to either admit or deny the
                                                                                              13   allegations of paragraph 11 of the Complaint, and on that basis denies them.
                                                                             (310) 278-8001




                                                                                              14           7.    Kafco admits the allegations in paragraph 12 of the Complaint.
                                                                                              15           8.    Kafco is without sufficient information to either admit or deny the
                                                                                              16   allegations of paragraphs 13 to 27 inclusive of the Complaint, and on that basis denies
                                                                                              17   them.
                                                                                              18                                     FIRST CAUSE OF ACTION
                                                                                              19           VIOLATION OF THE AMERICANS WITHDISABILITIES ACT OF 1990
                                                                                              20           9.    Kafco repleads and incorporates by reference, as if fully set forth again
                                                                                              21   herein, the answers contained in all prior paragraphs of this Answer.
                                                                                              22           10.   Kafco is without sufficient information to either admit or deny the
                                                                                              23   allegations of paragraphs 29 – 33 inclusive of the Complaint, and on that basis denies
                                                                                              24   them.
                                                                                              25                                SECOND CAUSE OF ACTION
                                                                                              26                   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
                                                                                              27           11.   Kafco repleads and incorporates by reference, as if fully set forth again
                                                                                              28   herein, the answers contained in all prior paragraphs of this Answer.
                                                                                                                                                 1
                                                                                                                   DEFENDANT KAFCO PARTNERSHIP’S ANSWER TO PETITIONER’S COMPLAINT
                                                                                              Case 2:18-cv-08302-DSF-JPR Document 24 Filed 02/21/19 Page 3 of 5 Page ID #:63



                                                                                               1         12.    Kafco is without sufficient information to either admit or deny the
                                                                                               2   allegations of paragraphs 35 to 37 of the Complaint, and on that basis denies them.
                                                                                               3                              FIRST AFFIRMATIVE DEFENSE
                                                                                               4                              (Failure to State a Claim for Relief)
                                                                                               5         13.    As a first, separate and distinct affirmative defense to each and every claim
                                                                                               6   for relief in the Complaint, Kafco alleges that the Complaint does not state facts
                                                                                               7   sufficient to constitute a claim upon which relief can be granted against Kafco
                                                                                               8                            SECOND AFFIRMATIVE DEFENSE
                                                                                               9                                      (Failure to Mitigate)
LAW OFFICES OF GERARD V. KASSABIAN




                                                                                              10         14.    As a second, separate and distinct affirmative defense to each and every
                                     9440 S. SANTA MONICA BLVD., SUITE 708




                                                                                              11   claim for relief in the Complaint, Kafco alleges that Plaintiff failed to mitigate its alleged
                                             BEVERLY HILLS, CA 90210




                                                                                              12   damages, if any.
                                                                                              13                             THIRD AFFIRMATIVE DEFENSE
                                                                             (310) 278-8001




                                                                                              14                                             (Laches)
                                                                                              15         15.    As a third, separate and distinct affirmative defense to each and every claim
                                                                                              16   for relief in the Complaint, Kafco alleges that Plaintiff failed to assert its claims against
                                                                                              17   Kafco in a timely manner, and thus is barred by the doctrine of laches.
                                                                                              18                            FOURTH AFFIRMATIVE DEFENSE
                                                                                              19                                        (Unclean Hands)
                                                                                              20         16.    As a fourth, separate and distinct affirmative defense to each and every
                                                                                              21   claim for relief in the Complaint, Kafco alleges that Plaintiff, by his acts and conduct is
                                                                                              22   precluded from recovery herein under the doctrine of unclean hands.
                                                                                              23                              FIFTH AFFIRMATIVE DEFENSE
                                                                                              24                                            (Estoppel)
                                                                                              25         17.    As a fifth, separate and distinct affirmative defense to each and every claim
                                                                                              26   for relief in the Complaint, Kafco alleges that Plaintiff, by his acts and conduct, is
                                                                                              27   stopped from pursuing any claims against Kafco.
                                                                                              28                             SIXTH AFFIRMATIVE DEFENSE
                                                                                                                                                 2
                                                                                                                  DEFENDANT KAFCO PARTNERSHIP’S ANSWER TO PETITIONER’S COMPLAINT
Case 2:18-cv-08302-DSF-JPR Document 24 Filed 02/21/19 Page 4 of 5 Page ID #:64
Case 2:18-cv-08302-DSF-JPR Document 24 Filed 02/21/19 Page 5 of 5 Page ID #:65
